DETAILED ACTION
“Press Ram Fastening System”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/11/2021 have been entered. Claims 1-5 and 7-11 have been amended; claims 12-16 are newly presented; and claims 1-5 and 7-16 remain pending. 
Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) set forth in the Final Office Action (mailed 12/11/2020) have been overcome by Applicant’s amendments to the claims filed on 02/11/2021. As such, the 35 USC 112(b) rejections previously set forth are withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayamizu et al (JPH0624766A; hereafter “Hayamizu”; reference is made to the machine translation provided with the previous Office Action).
Regarding Claim 12:
Hayamizu discloses: a press (fig. 1) comprising,
a ram (1: “movable mold” and 20: “upper die base” both constitute the “ram”) having an end surface (upper surface of component (20); 
an actuator (4/22/23; ¶0007, ln. 4-6 and ¶0013, lines 12-16; the actuator (4/22/23) causes lateral movement and tilting of the ram (1/20)) having an end surface (lower surface of component (22)); 
wherein said end surface of said actuator (lower surface of component (22) directly contacts said end surface of said ram (upper surface of component (20); and
a fastening system (5) connecting the ram (1/20) to the actuator (22/23; ¶0008), 
the fastening system having 
a pin (31) extending from the actuator (22/23) through a clearance hole (40; ¶0012, lines 6-9) in the ram (1/20) and an abutment (31a) inside the ram (1/20; Examiner notes that this abutment (31a) is positioned in a recess between ram parts (1 and 20)), the abutment (31a) being attached to or part of the pin (31) or both (in this case, abutment (31a) is attached to pin (31)), wherein the abutment (31a) projects beyond the clearance hole (40, as shown);
wherein the actuator (4/22/23) pushes directly against the ram (1/20) to move the ram forward (¶0013, ln. 1-2 and ln. 12-16); and 
wherein the actuator (4/22/23) retracts the ram (1/20) by pulling on the ram (1/20) through the pin (31; ¶0012, ln. 1-6).
Regarding Claim 13:
Hayamizu discloses: the press of claim 12, further comprising first and second plates between the abutment and an inside surface of the ram.
Hayamizu further teaches that the press (fig. 1) comprises first (43) and second (44) plates between the abutment (31a) and an inside surface (annotated fig. 1) of the ram (1/20).
Regarding Claim 14
Hayamizu discloses: the press of claim 13, 
Hayamizu further teaches wherein the first (43, fig. 1) and second (44) plates have corresponding non-planar adjacent surfaces (annotated fig. 1; Examiner notes that these surfaces are considered to be “non-planar” because they are in different planes than the “planar” surfaces of the first and second plates which abut the inside surface of the ram and the abutment (31a)).
Regarding Claim 15
Hayamizu discloses: the press of claim 12, 
Hayamizu further teaches wherein one end of the pin (31, fig. 1) is attached to the actuator (4/22/23; as shown).
Regarding Claim 16
Hayamizu discloses: the press of claim 12, 
Hayamizu further teaches: wherein the pin (31, fig. 1) extends into the actuator (4/22/23; as shown; the pin (31) extends into at least component (23) of actuator (4/22/23)).

    PNG
    media_image1.png
    579
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    647
    522
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayamizu et al (JPH0624766A; hereafter “Hayamizu”; reference is made to the machine translation provided with the previous Office Action) in view of Hirabayashi et al (JPH072534A; hereafter “Hirabayashi”; reference is made to the machine translation provided with this Office Action)
Regarding Claim 1
Hayamizu discloses: a press (fig. 1) comprising,
a ram (1: “movable mold” and 20: “upper die base” both constitute the “ram”); 
an actuator (4/22/23; ¶0007, ln. 4-6 and ¶0013, lines 12-16; the actuator (4/22/23) causes lateral movement and tilting of the ram (1/20)); and
a fastening system (5) connecting the ram (1/20) to the actuator (22/23; ¶0008), 
the fastening system having 
a pin (31) extending from the actuator (22/23) through a clearance hole (40; ¶0012, lines 6-9) in the ram (1/20) and an abutment (31a) inside the ram (1/20; Examiner notes that this abutment (31a) is positioned in a recess between ram parts (1 and 20)), the abutment (31a) being attached to or part of the pin (31) or both (in this case, abutment (31a) is attached to pin (31)), wherein the 
wherein the actuator (4/22/23) pushes the ram (1/20) forward, when the actuator (4/22/23) moves forward (¶0013, ln. 1-2 and ln. 12-16);; and 
wherein the actuator (4/22/23) retracts the ram (1/20) by pulling on the ram (1/20) through the pin (31; ¶0012, ln. 1-6).
	Hayamizu does not disclose that the press includes a chamber that the actuator moves the ram into/out of.
	Hirabayashi discloses another press (fig. 1) which includes a ram (4), an actuator (10/12) that pushes the ram into a chamber (6) and pulls the ram (4) in a direction out of the chamber (6; ¶0018).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the press of Hayamizu wherein the press includes a chamber in which the ram reciprocates - thus the actuator would push the ram forward into the chamber and retract the ram from the chamber. One of ordinary skill in the art would have been motivated to make this addition in order to improve guidance of the ram toward the lower mould (2), as taught by Hirabayashi (¶0016). 
Regarding Claim 2
Hayamizu in view of Hirabayashi discloses the press of claim 1.
Hayamizu further teaches that the press (fig. 1) comprises first (43) and second (44) plates between the abutment (31a) and an inside surface (annotated fig. 1) of the ram (1/20).
Regarding Claim 3
Hayamizu in view of Hirabayashi discloses the press of claim 2.
Hayamizu further teaches wherein the first (43, fig. 1) and second (44) plates have corresponding non-planar adjacent surfaces (annotated fig. 1; Examiner notes that these surfaces are considered to be “non-planar” because they are in different planes than the “planar” surfaces of the first and second plates which abut the inside surface of the ram and the abutment (31a)).
Regarding Claim 4
Hayamizu in view of Hirabayashi discloses the press of claim 3.
Hayamizu further teaches wherein the first (43, fig. 1) and second (44) plates have truncated conical and inverse truncated conical adjacent surfaces (as shown; see: ¶0012, lines 8-9).
Regarding Claim 10:
Hayamizu in view of Hirabayashi discloses the press of claim 3.
Hayamizu further teaches wherein one end of the pin (31, fig. 1) is attached to the actuator (4/22/23; as shown).
Regarding Claim 11:
Hayamizu in view of Hirabayashi discloses the press of claim 3.
Hayamizu further teaches wherein the pin (31, fig. 1) extends into the actuator (4/22/23; as shown; the pin (31) extends into at least component (23) of actuator (4/22/23)).
Regarding Claim 5
Hayamizu discloses: a method of operating a press (fig. 2) comprising steps of, 
advancing a ram (1/20) by pushing an actuator (4/22/23); against the ram (1/20; 
retracting the actuator (4/22/23), 
wherein when the actuator (4/22/23) is retracting, a pin (31) extending from the actuator (4/22/23) into the ram (20; ¶0012, ln. 1-6) pulls against an inner surface (annotated fig. 2) of the ram (1/20) through a pair of plates (43/44) having corresponding non-planar adjacent surfaces to retract the ram (1/20; as annotated in fig. 1; Examiner notes that the top die (1/20) is translated towards and away from the bottom die (2) in a known manner due to the advancement and retraction of pressure shaft (4) - as figure 1 shows, when the actuator (4/22/23) is retracted, abutment (31a) exerts upward (“pulling”) force on the ram (1/20) through plates (43/44) to raise the ram (1/20)).
Hayamizu does not disclose that the press includes a chamber; and thus does not disclose that the ram is advanced into a chamber and retracted from a chamber by the actuator.
	Hirabayashi discloses another press (fig. 1) which includes a ram (4), an actuator (10/12) that pushes the ram into a chamber (6) and pulls the ram (4) in a direction out of the chamber (6; ¶0018).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the press of Hayamizu wherein the press includes a chamber in which the ram reciprocates - thus the actuator would push the ram forward into the chamber and retract the ram from the chamber. One of ordinary skill in the art would have been motivated to make this addition in order to improve guidance of the ram toward the lower mould (2), as taught by Hirabayashi 
Regarding Claim 7
Hayamizu in view of Hirabayashi discloses: the method of claim 5.
Hayamizu further teaches wherein the pin (31) moves laterally in a clearance hole (40) in the ram (1/20) to account for lateral displacement of the ram (1/20) relative to the actuator (22; ¶0012, ln. 6-9).
Regarding Claim 8:
Hayamizu in view of Hirabayashi discloses: the method of claim 5.
Hayamizu further teaches wherein when the ram (1/20, fig. 2) is advancing, the actuator (4/22/23) pushes directly against the ram (1/20; as shown in fig. 2).
Regarding Claim 9:
Hayamizu in view of Hirabayashi discloses: the method of claim 5.
Hayamizu further teaches wherein the corresponding non-planar adjacent surfaces are truncated conical and inverse truncated conical adjacent surfaces (annotated fig. 2; see: ¶0012, lines 8-9).

Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that:
The pin or pins 31 in Hayamizu are solely located in the self-centering mechanism 5 as shown in Fig. 1 and do not extend form the actuator (shaft 4) to the ram (1 and 20). Instead, the pin(s)/bolts 31 connect the upper die base 20 to the tilting plate 22, and extend through bolt holes 40 and 42 and are secured by nuts 32. (See, Paragraph [0012]).
Examiner notes that, as set forth in the 35 USC 102 rejection of claim 12 and the actuate the ram (1/20) in different ways. The actuator (4/22/23) causes lateral movement and tilting of the ram (1/20; ¶0007, ln. 4-6 and ¶0013, lines 12-16).
Applicant’s Argument that:
Hayamizu does not disclose a chamber where the actuator (shaft 4) pushes the ram (1 and 20) within the chamber or where the actuator retracts the ram by pulling on a pin connected to the actuator and ram as recited in amended claim 1. Instead, movable mold 1 moves relative to the fixed mold 2 such that the end surfaces of the movable mold and fixed mold engage each other as shown in Figs. 3a, 3b and 3c.
Has been addressed by the teachings of Hirabayashi detailed in the 35 USC 103 rejection of claims 1 and 5, above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference listed on the attached PTO-892 and not relied upon are cited to show presses with similar features to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katie L. Parr/Examiner, Art Unit 3725 

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725